DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities:
The specification describes element 105 as “rips”.  It is unclear what is meant by this term or if should be “ribs”.  
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, line 2 – it is unclear tube connection part can comprises a sleeve that overlaps 
itself.  Is the sleeve part of the tube connection part or are two different elements being claimed?   Clarification is needed.
Claim 2 – should “rips” be ribs”?
Regarding claim 2, the phrase "preferably" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim 2 – should “rips” be ribs”?
Claim 6 recites the limitation "the tube connection" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 8, the phrase "preferably" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim 9, it is unclear what definition the phrase “or exhibits an order-disorder transition temperature and a shore A hardness, as respectively defined hereinbefore” refers back to, other that what is already defined earlier in the claim 9.
Regarding claim 11, the phrase "preferably" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Regarding claim 13, the phrase "preferably" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim 14, last two lines – it is unclear how the conduit is meant to distribute a polymer melt stream when the cassette module is for processing therapeutic or bodily fluids.  Clarification is needed.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 4-5 and 12-13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Coulson et al. 2015/0346574.
In regard to claim 1, Coulson et al. discloses a tube connection part adapted to accommodate a flexible tube 9 made from a material comprising polyvinyl chloride (see paragraph 38), wherein said tube connection part 3 comprises a sleeve 39 adapted to form an overlapping region between said tube connection part and said tube, wherein an adhesion promoting agent is deposited on at least a subsection of a surface of said sleeve, characterized in that the adhesion promoting agent comprises a styrene-butadiene block copolymer (see paragraphs 68-69).
In regard to claim 2, characterized in that the sleeve comprises protruding rips 6/19 which extend in axial direction thereof.
In regard to claim 4, characterized in that said sleeve 39 comprises at least one recess 38 extending inwardly from its outer surface (see fig. 5A).
In regard to claim 5, characterized in that the adhesion promoting agent is deposited as an overmolding on at least a subsection of a surface of said sleeve (see paragraph 65, where the connector is injection molded).
In regard to claim 12, and a flexible tube 9 made from a material comprising polyvinyl chloride (see paragraph 38), wherein said tube is engaged in the overlapping region of said sleeve of the tube connection part, and wherein said tube is connected to said tube connection part via said adhesion promoting material (see paragraph 69).
In regard to claim 13, characterized in that the flexible tube 9 is made from a material comprising polyvinyl chloride which comprises a plasticizer chosen from the group of alkyl esters of trimellic acid (see paragraph 38).
Claim(s) 1 and 6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Woo et al. 6,303,200.
In regard to claim 1, Woo et al. discloses a tube connection part 14 adapted to accommodate a flexible tube made from a material comprising polyvinyl chloride, wherein said tube connection part comprises a sleeve 10 adapted to form an overlapping region between said tube connection part 14 and said tube, wherein an adhesion promoting agent (material of 10) is deposited on at least a subsection of a surface of said sleeve, characterized in that the adhesion promoting agent comprises a styrene-butadiene block copolymer (see col. 3, lines 15-35).
In regard to claim 6, wherein said adhesion promoting agent (material of tube 10) forms an outer collar on said sleeve of the tube connection 14 (see col. 5, lines 51-55).
Claim(s) 1 and 7-11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cai 2016/0265698.

In regard to claim 1, Cai et al. discloses a tube connection part 10 adapted to accommodate a flexible tube 20 made from a material comprising polyvinyl chloride, wherein said tube connection part comprises a sleeve 32 adapted to form an overlapping region between said tube connection part 35 and said tube 20, wherein an adhesion promoting agent is deposited on at least a subsection of a surface of said sleeve, characterized in that the adhesion promoting agent comprises a styrene-butadiene block copolymer (see paragraph 29).
In regard to claim 7, wherein at least a portion of said adhesion promoting agent forms a front surface flange 34 adapted to accommodate an end face of said tube 20.
In regard to claim 8, characterized in that the overall styrene content in said styrene-butadiene block copolymer amounts 20% to 80% by weight (see paragraph 31).
In regard to claim 9, characterized in that the styrene-butadiene block copolymer exhibits an Order- Disorder-Transition temperature of above 140°C and up to 220°C, or a Shore A hardness in the range of 80 to 90 (see paragraphs 28 and 34).
In regard to claim 10, characterized in that the sleeve 32 forms a female connecting part.
In regard to claim 11, the tube connection part 30 is made of a plastic material.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Coulson et al. 2015/0346574 in view of Gronau et al. 2010/0274168.
In regard to claims 14-15, Coulson et al. discloses a tube connection part 39 for connecting a tube 9 to an apparatus 16, but does not specifically disclose the exact type of apparatus being connected.  Gronau et al. teaches that using similar types of tube connection parts 43, 45 to connect tubes 88 to fluid process cassettes 1000 is common and well known in the art.  Therefore it would have been obvious to one of ordinary skill in the art to use the tube connection part of Coulson et al. to connect the tube 9 to a fluid processing cassette, as taught by Gronau et al.
Allowable Subject Matter
Claim 3 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Jones, Bacehowski, Takanashi, MeMros, Kanner, Gronau, Yoshikawa, Spohn, Huschke, Blomberg, Sandford and Zumbrum disclose similar couplings that are common and well known in the art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID E. BOCHNA whose telephone number is (571)272-7078. The examiner can normally be reached Monday-Friday 8:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on (571) 270-3654. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID BOCHNA/Primary Examiner, Art Unit 3679